DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 11/30/2021.
Claims 2 – 3, 5 – 6 have been cancelled. Claims 1, 4 are currently pending and renumbered as 1 – 2 respectively.

Allowable Subject Matter
Claims 1, 4 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, a system including the teaching of “a plurality of perception models (embodied in non-transitory computer memory and processed by a physical computer processing unit), each of which, during a first process for training perception models, is trained to predict a plurality of tags, wherein each tag corresponds to a class of training sample content items used to train the perception model; and an association between a first class of a first trained perception model and a second class of a second trained perception model of a subset of the tags predicted by a first trained perception model with a class of a second trained perception model, wherein the association is stored in the non-transitory computer memory and, during a second process for using integrated trained perception models, is employed by the first trained perception model, with respect to a target content item, to trigger the second class of the second trained perception model and generate a tag corresponding to the triggered class”, taken with the other limitations 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161